The opinion of the court was delivered by
Minturn, J.
The writ of certiorari in this case will bo denied after an inspection of the record in the case and an analysis of the' court’s charge to> the jury.
The court finds ample proof in the evidence that the child is likely in become a charge upon the city of Bayonne by reason of the inability of the mother to support the child. This likelihood of public support is all that the statute seems to require. Montclair v. Eason, 92 N. J. L. 199.
If there is sufficient evidence in the case to warrant the. conviction, the court will not review the evidence for the purpose of determining its preponderance. Madison Township v. Monroe Township, 42 N. J. L. 493.
The charge of the court must be taken as a whole, and cannot be considered by isolated sentences. Considering the charge from that point of view, it is eminently fair to the defendant. The case is one of a civil nature, and the jury was directed to find according to the preponderance of the evidence. Lecooney v. Overseer of the Poor, 43 N. J. L. 406.
The fact that this case has been heard and tried five times before a jury, three of the trials resulting in a conviction, and this, the fifth trial, also resulting in a conviction, pre*476seats sufficient evidence to- the court in a ease of this nature to deny a writ of certiorari to remove a record which presents no legal questions of sufficient importance to warrant further delay in the case.
The application for a writ is denied.